United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-2153
                                     ___________

Bear Den Enterprises; DRW PA, Inc.;       *
David R. Williams; Nina S. Williams,      *
                                          *
             Appellants.                  *
                                          *   Appeal from the United States
      v.                                  *   District Court for the
                                          *   Eastern District of Arkansas.
United States of America; Internal        *
Revenue Service,                          *        [UNPUBLISHED]
                                          *
             Appellees.                   *

                                     ___________

                           Submitted: February 5, 2001
                               Filed: February 9, 2001
                                   ___________

Before BOWMAN, BEAM, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

       Bear Den Enterprises and DRW PA, Inc., appeal from the district court’s1 denial
of their Federal Rule of Civil Procedure 60(b) motion. Finding no abuse of discretion
in that ruling, see Sanders v. Clemco Indus., 862 F.2d 161, 169 (8th Cir. 1988), we
affirm. See 8th Cir. R. 47B.


      1
       The Honorable James Maxwell Moody, United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-